Title: Thomas Jefferson to Mark L. Descaves, 1 August 1817
From: Jefferson, Thomas
To: Descaves, Mark L.


          
            Monticello
Aug. 1. 17.
          
          Th: Jefferson presents his compliments and his thanks to Mr Deslaves for his obliging attention in forwarding to him a letter from his friend M. de la Fayette; which indeed he would have recieved with more pleasure from the hand of M. Deslaves himself had his curiosity or convenience tempted him to have visited Virginia. having very lately written to Genl La Fayette, he has only to express his obligations to M. Deslaves for his kind offers of transmission, and to salute him with great consideration.
        